
	
		I
		111th CONGRESS
		2d Session
		H. R. 5708
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  authorize the Secretary of Labor to provide grants to the National Urban League
		  for an Urban Jobs Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Urban Jobs Act of
			 2010.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)One-third of minority youth are
			 unemployed.
				(2)The labor force
			 participation rate for persons without a high school diploma is 20 percentage
			 points lower than the labor force participation rate for high school graduates.
				(3)Nationally,
			 approximately 70 percent of all students graduate from high school, but
			 African-American and Hispanic students have a 55 percent or less chance of
			 graduating from high school.
				(4)High school
			 dropouts from the class of 2004 will cost the Nation more than $325 billion in
			 lost wages, taxes, and productivity over their lifetimes.
				(5)Only 52 percent of
			 students in the 50 largest cities in the United States graduate from high
			 school. That rate is below the national high school graduation rate of 70
			 percent, and also falls short of the 60 percent average for urban districts
			 across the Nation.
				(6)Over his or her
			 lifetime, a high school dropout earns, on average, about $260,000 less than a
			 high school graduate, and about $1 million less than a college graduate.
				(7)Approximately 75 percent of State prison
			 inmates and 59 percent of Federal prison inmates have not completed high
			 school. Increasing the high school completion rate by 1 percent for all men
			 ages 20 to 60 would save the United States $1.4 billion annually in reduced
			 costs associated with crime.
				(8)According to a
			 recent study, a 10 percent increase in the male high school graduation rate
			 would reduce arrest rates for murder and assault by about 20 percent, motor
			 vehicle theft by 13 percent, and arson by 8 percent.
				(9)The National Urban League is a historic
			 civil rights organization dedicated to economic empowerment in order to elevate
			 the standard of living in historically underserved urban communities. Founded
			 in 1910 and headquartered in New York City, the National Urban League
			 spearheads the efforts of its local affiliates through the development of
			 programs, public policy research, and advocacy.
				(10)There are more
			 than 100 local affiliates of the National Urban League located in 36 States and
			 the District of Columbia, providing direct services that impact and improve the
			 lives of more than 2 million people nationwide. Local National Urban League
			 affiliates operate programs that focus on education, job training and
			 placement, housing, business development, and many other important
			 initiatives.
				(11)The National
			 Urban League has a history of success in implementing national programs through
			 its local affiliate network. From 2007 to 2010, 27 local National Urban League
			 affiliates served at-risk young adults by providing job skills training,
			 community service opportunities, and employment for over 3,500 young adults
			 ages 18 to 24.
				(b)PurposeIt is the purpose of this Act to provide
			 adequate resources for the National Urban League (acting through local National
			 Urban League affiliates) to reduce the disproportionate incarceration of
			 minority youth and to prepare eligible young adults for entry into the world of
			 work by providing a comprehensive set of services that includes job training,
			 education, and support services.
			3.Urban jobs
			 program
			(a)In
			 generalSubtitle D of title I
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2911 et seq.) is
			 amended—
				(1)by redesignating
			 section 174 as section 175;
				(2)in section 173, by
			 striking 174 each place it appears and inserting
			 175; and
				(3)by inserting after
			 section 173A the following:
					
						174.Urban jobs
				program
							(a)Program
				authorized
								(1)In
				generalThe Secretary of
				Labor may make grants to the National Urban League for the purpose of operating
				an Urban Jobs Program through local National Urban League affiliates.
								(2)Use of
				fundsFunds from a grant made
				under paragraph (1) shall be used by the National Urban League to provide a
				comprehensive set of services and activities for eligible young adults, to be
				implemented by local National Urban League affiliates. Services and activities
				eligible for assistance include the following:
									(A)Case management services to help program
				participants effectively use the activities and services offered under the
				program.
									(B)Educational
				offerings, including skill assessment, reading and math remediation,
				educational enrichment, General Education Development credential preparation,
				and post-secondary education.
									(C)Employment and job readiness activities,
				including mentoring, placement in community service opportunities, internships,
				on-the-job training, occupational skills training, job placement in
				unsubsidized jobs, and personal development.
									(D)Support services,
				including health and nutrition referral, housing assistance, training in
				interpersonal and basic living skills, transportation, child care, clothing,
				and other assistance as needed.
									(3)Report
									(A)In
				generalNot later than May 1 of each fiscal year for which
				amounts are made available to carry out this section, the Secretary shall
				submit to Congress a report regarding—
										(i)the progress made
				under this section by the National Urban League and local National Urban League
				affiliates in implementing the program; and
										(ii)the effectiveness
				of the program in improving General Educational Development credential
				attainment and job placement in unsubsidized jobs for program
				participants.
										(B)Inapplicability
				of section 172The program shall not be subject to evaluations
				required under section 172.
									(b)National jobs
				council advisory committee
								(1)EstablishmentThe Secretary shall establish a committee
				to be known as the National Jobs Council Advisory Committee.
								(2)DutiesThe committee shall advise the Secretary
				concerning—
									(A)the design and operation of the
				program;
									(B)long-term
				strategic priorities for the program; and
									(C)the formulation and application of
				guidelines related to activities carried out under the program.
									(3)MembershipThe committee shall be comprised of 11
				members, to be appointed by the Secretary as follows:
									(A)3 individuals from the private sector who
				are senior human resources or diversity executives with national or regional
				responsibilities and experience in oversight that includes hiring, employee
				training, or employee relations.
									(B)5 representatives of employers in
				high-impact, high-growth industries, as defined by the Secretary.
									(C)1 National Urban
				League Workforce Development staff member.
									(D)2 representatives
				from the Department of Labor.
									(c)Sense of
				Congress regarding local advisory committeesIt is the sense of
				Congress that a local National Urban League affiliate receiving funding under
				this section should establish a local jobs council advisory committee, the
				membership of which should include representatives from not fewer than 5
				employers from high-growth industries in the locality, to aid in establishing
				support from the local community for and guiding the local implementation of
				the program.
							(d)Funding
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section—
									(A)$20,000,000 for fiscal year 2011;
									(B)$30,000,000 for
				fiscal year 2012;
									(C)$40,000,000 for
				fiscal year 2013;
									(D)$50,000,000 for
				fiscal year 2014; and
									(E)$60,000,000 for
				fiscal year 2015.
									(2)LimitationNot
				more than 2 percent of funds appropriated for any fiscal year under paragraph
				(1) may be used for expenses associated with carrying out the requirements of
				subsection (b).
								(e)DefinitionsIn
				this section:
								(1)Eligible young
				adultsThe term eligible young adults means
				individuals ages 18 to 24 who—
									(A)are not enrolled
				in secondary or post-secondary school; or
									(B)are or have been
				subject to any stage of the criminal justice process.
									(2)ProgramThe
				term program means the Urban Jobs Program established under
				subsection (a).
								(3)Unsubsidized
				jobThe term unsubsidized job means employment for
				which the wages are provided by an employer that does not receive public funds
				for the creation and maintenance of the employment
				position.
								.
				(b)Conforming
			 amendmentThe table of contents contained in section 1(b) of such
			 Act is amended—
				(1)by inserting a
			 period at the end of the item relating to section 173A; and
				(2)by striking the
			 item relating to section 174 and inserting the following:
					
						
							Sec. 174. Urban jobs program.
							Sec. 175. Authorization of
				appropriations.
						
						.
				
